 



Exhibit 10.3
STONE ENERGY CORPORATION
EMPLOYEE CHANGE OF CONTROL
SEVERANCE PLAN
(as amended and restated)
     The STONE ENERGY CORPORATION EMPLOYEE CHANGE OF CONTROL SEVERANCE PLAN (the
“Plan”) is hereby amended and restated, effective as of December 7, 2007,
pursuant to the authorization of the Board of Directors of STONE ENERGY
CORPORATION (the “Company”). The Plan has been established to provide financial
security to Covered Employees in the event of a Change of Control of the Company
and replaces in full the Company’s present Employee Change of Control Severance
Policy.
I .
DEFINITIONS AND CONSTRUCTION
     1.1 Definitions. Where the following words and phrases appear in the Plan,
they shall have the respective meanings set forth below, unless their context
clearly indicates to the contrary.
     “Annual Pay” shall mean the annual rate of base compensation or annualized
rate of base wages of a Covered Employee in effect immediately prior to the
Change of Control.
     “Board” shall mean the Board of Directors of the Company or its successor.
     “Cause” shall mean any termination of a Covered Employee’s employment by
reason of the Covered Employee’s: (1) willful and continued failure to perform
substantially the Covered Employee’s duties (other than any such failure
resulting from the Covered Employee’s incapacity due to physical or mental
illness) after written notice of such failure has been given to the Covered
Employee specifying in detail such failure and the Covered Employee has had a
reasonable period (not to exceed 30 days) to correct such failure;
(2) conviction (or plea of nolo contendere) for any felony or any other crime
which involves moral turpitude; (3) gross negligence or willful misconduct in
the performance of the Covered Employee’s duties; provided, however, that no act
or failure to act on the part of the Covered Employee shall be considered “gross
negligence” or “willful misconduct” if done or omitted to be done by the Covered
Employee in good faith and in the reasonable belief that such act or failure to
act was in the best interest of the Employer or its affiliate; (4) breach or
violation of any material provision of any material policy of the Employer or
its affiliate, which, if capable of being remedied, remains unremedied by the
Covered Employee for more than 10 days after written notice thereof is given to
the Covered Employee by the Employer or its affiliate; or (5) dishonesty, theft,
fraud, embezzlement or misappropriation against the Employer or its affiliate.

 



--------------------------------------------------------------------------------



 



     “Change in Duties” shall mean the occurrence, on or within six months after
the date upon which a Change of Control occurs, of any one or more of the
following:
     (1) a material diminution in the authority, duties or responsibilities of a
Covered Employee from those applicable to him immediately prior to the date on
which the Change of Control occurs;
     (2) a material reduction in a Covered Employee’s rate of Annual Pay; or
     (3) a change in the location of a Covered Employee’s principal place of
employment by more than 50 miles from the location where he was principally
employed immediately prior to the date on which the Change of Control occurs,
unless such relocation is agreed to in writing by the Covered Employee;
provided, however, that a relocation scheduled prior to the date of the Change
of Control shall not constitute a Change in Duties.
     “Change of Control” shall be deemed to have occurred for purposes of this
policy if the event set forth in any one of the following paragraphs shall have
occurred:
(A) any person (a “person or entity”) is or becomes the Beneficial Owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company) representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding securities, excluding any person who becomes
such a Beneficial Owner in connection with a transaction described in clause (i)
of paragraph (C) below; or
(B) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals, who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of directors of the Company) whose appointment
or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or
(C) there is consummated a scheme of arrangement, merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such scheme of
arrangement, merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof), in combination with the ownership of
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any subsidiary of the Company, at least sixty-five percent
(65%) of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a scheme of arrangement, merger or consolidation
effected to

-2-



--------------------------------------------------------------------------------



 



implement a recapitalization of the Company (or similar transaction) in which no
person is or becomes the Beneficial Owner, directly or indirectly, of securities
of the Company (not including in the securities Beneficially Owned by such
person any securities acquired directly from the Company or its affiliates other
than in connection with the acquisition by the Company of its affiliates of a
business) representing twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding securities; or
(D) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least sixty-five percent (65%) of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.
     Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
     “Committee” shall mean the Compensation Committee of the Board, or, if no
Compensation Committee exists, the Board. The Committee may delegate all or part
of its authority as it may choose to the Vice President of Human Resources of
the Company.
     “Covered Employee” shall mean any individual who, immediately prior to the
Change of Control, is a regular employee of the Employer who is normally
scheduled to work 30 or more hours per week, other than any individual who
(i) is an Officer or (ii) is, or is treated by the Company as being, a
consultant, independent contractor or part-time employee.
     “Employer” shall mean the Company and each eligible entity designated as an
Employer in accordance with the provisions of Section 4.4 of the Plan.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
     “Health Benefit Coverages” shall mean coverage under each group health plan
sponsored or contributed to by the Employer (or following the Change of Control,
by an affiliate of the Employer that employs the Covered Employee) for its
similarly situated active employees.
     “Involuntary Termination” shall mean any termination of the Covered
Employee’s employment with the Employer that occurs on or following a Change of
Control but not later than six months after the Change of Control, and which:
     (1) is a termination of the Covered Employee by the Employer other than for
Cause; or

-3-



--------------------------------------------------------------------------------



 



     (2) is a resignation by the Covered Employee due to a Change in Duties;
provided, however, that the term ‘Involuntary Termination’ shall not include:
(i) a termination by the Employer for Cause; (ii) any termination as a result of
a Covered Employee’s death or disability under circumstances entitling him to
benefits under the long-term disability plan of the Employer; or (iii) any
termination as a result of a Covered Employee declining to accept an offer of
comparable employment from a successor employer. For purposes of clause (iii),
comparable employment shall mean employment that would not result in a Change in
Duties for the Covered Employee. For a resignation to be “due to a Change in
Duties,” the Covered Employee must first notify the Employer in writing of the
Change of Duties event within 30 days of the initial existence of the Change of
Duties event, and the Employer shall then have 30 days from its receipt of such
notice to remedy the event and if the Employer fails to timely remedy the event,
the Covered Employee may terminate his employment “due to a Change in Duties” in
the seven day period following the Employer’s failure to remedy the event. Such
Involuntary Termination by the Covered Employee due to a Change of Duties shall
be deemed to be within six months after the Change of Control if the initial
existence of the Change in Duties occurred within six months after the Change of
Control.
     “Officer” shall mean an employee of an Employer who holds the title of
chief executive officer, president, chief financial officer, vice president,
senior vice president or executive vice president of an Employer.
     “Release” shall mean a general release, substantially in the form attached
hereto, from the Eligible Employee that releases the Company and its affiliates
from employment related claims.
     “Week’s of Pay” shall mean 1/52 of the Covered Employee’s Annual Pay.
     “Year of Service” shall mean the Covered Employee’s period of continuous
employment (in days) with the Employer and its affiliates as of the date of
Involuntary Termination, including predecessors and successors, divided by 365,
and disregarding any resulting fractional years.
     1.2 Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in this Plan, shall be deemed to
include the feminine gender.
     1.3 Headings. The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text will control.

-4-



--------------------------------------------------------------------------------



 



II .
CHANGE OF CONTROL AND SEVERANCE BENEFITS
     2.1 Change of Control Benefits. On or immediately prior to a Change of
Control,
          (a) each Covered Employee will receive a lump sum cash payment equal
to the product of (i) the number of “restricted shares” of Company stock that
the employee would have received under the Company’s stock plan but did not
receive for his or her targeted long-term stock incentive award, if any, for the
calendar year in which the Change of Control occurs times (ii) the price per
share of the Company’s common stock utilized in effecting the Change of Control,
provided that such amount shall be prorated by multiplying such amount by the
number of full months that have elapsed from January 1 of that calendar year to
the effective date of the Change of Control and then dividing the result by
twelve (12);
          (b) the Company shall cause each unexercised “in-the-money” stock
option granted to a Covered Employee pursuant to any of the Company’s stock
option plans or stock incentive plans to be cancelled for cash equal to the
excess, if any, of the product of (i) the number of shares of Company stock
issuable upon exercise of such stock options and (ii) the cash consideration to
be determined by the Board in connection with the Change of Control over the
aggregate exercise price of such stock options;
          (c) all then remaining vesting restrictions with respect to any of the
Company’s restricted stock awards issued or issuable to a Covered Employee
pursuant to any of the Company’s stock incentive plans shall expire and the
restricted shares shall be treated as the Company’s common shares; and
          (d) the Company will contribute to its 401(k) plan (the “401(k) Plan”)
a matching amount for the participants equal to $1.00 for every $2.00
contributed as a 401(k) contribution (other than a 401(k) catch-up contribution)
by the participants in the 401(k) Plan for the period from January 1 in the
calendar year of the Change of Control through the effective date of the Change
of Control, less any matching amounts previously contributed to the 401(k) Plan
for such period, if any. Such matching contribution shall be credited to the
401(k) Plan participants’ accounts according to the terms of the 401(k) Plan, up
to a total maximum matching contribution for an individual participant’s account
that does not exceed the limit authorized by the Internal Revenue Code for such
contribution.
     If, for purposes of Section 409A of the Internal Revenue Code, it is
determined that the Covered Employee has a “vested right” prior to the Change of
Control to one or more of the above benefits, then such benefits shall be paid
only if the Change of Control is also a “change of control event,” within the
meaning of Section 409A and the regulations thereunder.
     2.2 Severance Payments. Subject to the provisions of Sections 2.3, 2.5 and
4.12 hereof, if a Covered Employee incurs an Involuntary Termination, upon his
Release becoming irrevocable, such Covered Employee shall be entitled to receive
the following severance benefits:
          (a) a lump sum cash payment equal to the sum of (i) the product of the
Covered Employee’s Week’s of Pay and each full Year of Service as of his
termination date, plus (ii) one Week’s of Pay for each full $10,000 of Annual
Pay; however, the sum of (i) and (ii) shall not be less than 12 Week’s of Pay
nor exceed 52 Week’s of Pay;

-5-



--------------------------------------------------------------------------------



 



          (b) a lump sum cash severance payment equal to 100% of the Eligible
Employee’s annual targeted bonus opportunity for the calendar year in which the
Involuntary Termination occurs, provided that such amount shall be prorated by
multiplying such amount by the number of days that have elapsed from January 1
of that calendar year to the date of the Involuntary Termination and dividing
the result by 365;
          (c) the continuation of the Health Benefit Coverages for himself and,
where applicable, his eligible dependents for the remainder, if any, of the
6-month period following the date of the Change of Control, at a cost to the
Covered Employee that is equal to the cost for an active employee for similar
coverage. The Covered Employee may choose to continue some or all of such Health
Benefit Coverages. If at any time on or after a Covered Employee’s Involuntary
Termination any health benefit plan in which he has elected to continue his
coverage either is terminated or ceases to provide coverage to him or his
covered beneficiaries for any reason, including, without limitation, by its
terms or the terms of an insurance contract providing the benefits of such plan
or, with respect to a group health plan, such plan no longer being subject to
the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”), then Health
Benefit Coverages shall mean an economically equivalent cash payment for
coverage equivalent to the coverage that is provided (or if the plan has been
terminated, that would have been provided but for such termination) for
similarly situated active employees, plus, where applicable, a gross-up payment
to the Covered Employee to reflect the loss of tax benefits associated with his
“lost” employer-provided health plan coverage benefit(s). With respect to the
obligation of the Company to provide continued health plan coverage hereunder,
the Company shall take all actions necessary such that the coverage is provided
in a manner that satisfies the requirements of Sections 105 and 106 of the
Internal Revenue Code such that the health benefits received are not includible
in the individual’s taxable income. The subsidized COBRA Health Benefit
Coverage(s) provided hereunder shall immediately end upon the Covered Employee’s
obtainment of new employment and eligibility for health benefit plan coverage(s)
similar to that being continued (with the Covered Employee being obligated
hereunder to promptly report such eligibility to the Employer);
          (d) without regard to the Release requirement, a lump sum, within
30 days of such termination, equal to his earned, but unpaid Annual Pay up to
the date of his Involuntary Termination; and
          (e) the Covered Employee will be eligible to receive outplacement
services, the duration and costs for which shall be determined by the then
prevailing practice of the Company’s Human Resources Department concerning
outplacement services for employees, but such services shall be reasonable under
the circumstances.
     2.3 Release and Full Settlement. Anything to the contrary herein
notwithstanding, as a condition to the receipt of any severance payments or
benefits under Section 2.2 (a) through (c) above, a Covered Employee whose
employment has been subject to an Involuntary Termination must, within 45 days
of his Involuntary Termination, execute a Release, in substantially the form
attached hereto as Attachment 1, releasing the Committee, the Plan fiduciaries,
the Employer, and the Employer’s parent corporation, subsidiaries, affiliates,
shareholders, partners, officers, directors, employees and agents from any and
all claims and from any and all causes of action of any kind or character
including, but not limited to, all claims

-6-



--------------------------------------------------------------------------------



 



or causes of action arising out of such Covered Employee’s employment with the
Employer or the termination of such employment, but excluding all claims to
benefits and payments the Covered Employee may have under any compensation or
benefit plan, program or arrangement, including this Plan. The performance of
the Employer’s obligations hereunder and the receipt of any benefits provided
hereunder by such Covered Employee shall constitute full settlement of all such
claims and causes of action.
     2.4 No Mitigation. A Covered Employee shall not be required to mitigate the
amount of any payment or benefit provided for in this Article II by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Article II be reduced by any compensation or benefit earned
by the Covered Employee as the result of employment by another employer or by
retirement benefits, except as provided in Section 2.2(c) with respect to Health
Benefit Coverage and in Section 2.6 with respect to the coordination of
severance benefits hereunder with other agreements providing severance benefits.
Subject to the foregoing, the benefits under the Plan are in addition to any
other benefits to which a Covered Employee is otherwise entitled.
     2.5 Severance Pay Plan Limitation. This Plan is intended to be an employee
welfare benefit plan within the meaning of section 3(1) of ERISA and the Labor
Department regulations promulgated thereunder. Therefore, anything to the
contrary herein notwithstanding, in no event shall any Covered Employee receive
total severance payments under Section 2.2 of the Plan that exceed the
equivalent of twice such Covered Employee’s “annual compensation” (as such term
is defined in 29 CFR § 2510.3-2(b)(2)) during the year immediately preceding his
Involuntary Termination. If total severance payments under Section 2.2 of the
Plan to a Covered Employee would otherwise exceed the limitation in the
preceding sentence, the amount payable to such Covered Employee pursuant to
Section 2.2 shall be reduced in order to satisfy such limitation.
     2.6 Coordination with Other Arrangements. Any Covered Employee who is a
party to an individual employment or severance agreement or covered by another
similar Change of Control or severance plan (“Other Plan”) of the Employer and
who becomes eligible for severance payments and benefits as provided in
Section 2.2 of this Plan, shall receive such severance payments and benefits as
provided under Section 2.2 of this Plan, but such payments and benefits shall be
“offset” or reduced by any severance payments or benefits provided to such
Covered Employer under any such Other Plan.

-7-



--------------------------------------------------------------------------------



 



III .
ADMINISTRATION OF PLAN
     3.1 Committee’s Powers and Duties. The Company shall be the named fiduciary
and shall have full power to administer the Plan in all of its details, subject
to applicable requirements of law. The duties of the Company shall be performed
by the Committee. It shall be a principal duty of the Committee to see that the
Plan is carried out, in accordance with its terms, for the exclusive benefit of
persons entitled to participate in the Plan. For this purpose, the Committee’s
powers shall include, but not be limited to, the following authority, in
addition to all other powers provided by this Plan:
          (a) to make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan;
          (b) to interpret the Plan and all facts with respect to a claim for
payment or benefits, its interpretation thereof to be final and conclusive on
all persons claiming payment or benefits under the Plan;
          (c) to decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan;
          (d) to make a determination as to the right of any person to a payment
or benefit under the Plan (including, without limitation, to determine whether
and when there has been a termination of a Covered Employee’s employment and the
cause of such termination and the amount of such payment or benefit);
          (e) to appoint such agents, counsel, accountants, consultants, claims
administrator and other persons as may be required to assist in administering
the Plan;
          (f) to allocate and delegate its responsibilities under the Plan and
to designate other persons to carry out any of its responsibilities under the
Plan, any such allocation, delegation or designation to be in writing;
          (g) to sue or cause suit to be brought in the name of the Plan; and
          (h) to obtain from the Employer and from Covered Employees such
information as is necessary for the proper administration of the Plan.
     3.2 Member’s Own Participation. No member of the Committee may act or vote
in a decision of the Committee specifically relating to himself as a participant
in the Plan.
     3.3 Indemnification. The Employer shall indemnify and hold harmless each
member of the Committee against any and all expenses and liabilities arising out
of his administrative functions or fiduciary responsibilities, including any
expenses and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the performance of such functions
or responsibilities, but excluding expenses and liabilities that are caused by
or result from such member’s own gross negligence or willful misconduct.
Expenses against which

-8-



--------------------------------------------------------------------------------



 



such member shall be indemnified hereunder shall include, without limitation,
the amounts of any settlement or judgment, costs, counsel fees, and related
charges reasonably incurred in connection with a claim asserted or a proceeding
brought or settlement thereof.
     3.4 Compensation, Bond and Expenses. The members of the Committee shall not
receive compensation with respect to their services for the Committee. To the
extent required by applicable law, but not otherwise, Committee members shall
furnish bond or security for the performance of their duties hereunder. Any
expenses properly incurred by the Committee incident to the administration,
termination or protection of the Plan, including the cost of furnishing bond,
shall be paid by the Company.
     3.5 Claims Procedure. Any employee that the Committee determines is
entitled to a benefit under the Plan is not required to file a claim for
benefits. Any employee who is not paid a benefit and who believes that he is
entitled to a benefit or who has been paid a benefit and who believes that he is
entitled to a greater benefit may file a claim for benefits under the Plan in
writing with the Committee. In any case in which a claim for Plan benefits by a
Covered Employee is denied or modified, the Committee shall furnish written
notice to the claimant within 90 days after receipt of such claim for Plan
benefits (or within 180 days if additional information requested by the
Committee necessitates an extension of the 90-day period and the claimant is
informed of such extension in writing within the original 90-day period), which
notice shall:
          (a) state the specific reason or reasons for the denial or
modification;
          (b) provide specific reference to pertinent Plan provisions on which
the denial or modification is based;
          (c) provide a description of any additional material or information
necessary for the Covered Employee or his representative to perfect the claim,
and an explanation of why such material or information is necessary; and
          (d) explain the Plan’s claim review procedure as contained herein.
In the event a claim for Plan benefits is denied or modified, if the Covered
Employee or his representative desires to have such denial or modification
reviewed, he must, within 60 days following receipt of the notice of such denial
or modification, submit a written request for review by the Committee of its
initial decision. In connection with such request, the Covered Employee or his
representative may review any pertinent documents upon which such denial or
modification was based and may submit issues and comments in writing. Within
60 days following such request for review the Committee shall, after providing a
full and fair review, render its final decision in writing to the Covered
Employee and his representative, if any, stating specific reasons for such
decision and making specific references to pertinent Plan provisions upon which
the decision is based. If special circumstances require an extension of such
60-day period, the Committee’s decision shall be rendered as soon as possible,
but not later than 120 days after receipt of the request for review. If an
extension of time for review is required, written notice of the extension shall
be furnished to the Covered Employee and his representative, if any, prior to
the commencement of the extension period. Any legal action with respect to a
claim for

-9-



--------------------------------------------------------------------------------



 



Plan benefits must be filed no later than one year after the later of (1) the
date the claim is denied by the Committee or (2) if a review of such denial is
requested pursuant to the provisions above, the date of the final decision by
the Committee with respect to such request.
IV .
GENERAL PROVISIONS
     4.1 Funding. The benefits provided herein shall be unfunded and shall be
provided from the Employer’s general assets.
     4.2 Cost of Plan. Except as provided in Section 2.2(c), the entire cost of
the Plan shall be borne by the Employer and no contributions shall be required
of the Covered Employees.
     4.3 Plan Year. The Plan shall operate on a calendar year basis.
     4.4 Other Participating Employers. The Committee may designate any entity
eligible by law to participate in this Plan as an Employer by written instrument
delivered to the Secretary of the Company and the designated Employer. Such
written instrument shall specify the effective date of such designated
participation, may incorporate specific provisions relating to the operation of
the Plan which apply to the designated Employer only and shall become, as to
such designated Employer and its employees, a part of the Plan. Each designated
Employer shall be conclusively presumed to have consented to its designation and
to have agreed to be bound by the terms of the Plan and any and all amendments
thereto upon its submission of information to the Committee required by the
terms of or with respect to the Plan; provided, however, that the terms of the
Plan may be modified so as to increase the obligations of an Employer only with
the consent of such Employer, which consent shall be conclusively presumed to
have been given by such Employer upon its submission of any information to the
Committee required by the terms of or with respect to the Plan.
     4.5 Amendment and Termination. The Plan may be terminated or amended from
time to time at the discretion of the Board; provided, however, that
notwithstanding the foregoing, the Plan may not be amended or terminated to
adversely affect the benefits or potential rights to benefits (contingent or
otherwise) of any Covered Employee then covered under the Plan for a period of
twelve months following amendment or termination of the Plan. For purposes of
this Section, a change in the designation of participating Employers by the
Committee pursuant to Section 4.4 shall be deemed to be an amendment to the
Plan. The Plan shall remain in full force and effect unless and until terminated
by the Board to be evidenced by resolution in the minutes of the Board.
Notwithstanding the foregoing, however, in the event of a Change of Control
during the existence of the Plan, the term of the Plan shall automatically be
extended for twelve (12) months following the date of such Change of Control.
The Employer’s obligation to make all payments and provide benefits that have
become payable as a result of an Involuntary Termination occurring during the
term shall survive any termination of the Plan.
     4.6 Not Contract of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between the Employer and any
person or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to

-10-



--------------------------------------------------------------------------------



 



give any person the right to be retained in the employ of the Employer or to
restrict the right of the Employer to discharge any person at any time nor shall
the Plan be deemed to give the Employer the right to require any person to
remain in the employ of the Employer or to restrict any person’s right to
terminate his employment at any time.
     4.7 Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
     4.8 Nonalienation. Covered Employees shall not have any right to pledge,
hypothecate, anticipate or assign benefits or rights under the Plan, except by
will or the laws of descent and distribution.
     4.9 Effect of Plan. Except with respect to individuals that are not Covered
Employees, this Plan is intended to supersede all prior oral or written policies
of the Employer and all prior oral or written communications to Covered
Employees with respect to the subject matter hereof, and all such prior policies
or communications are hereby null and void and of no further force and effect.
Further, this Plan shall be binding upon the Employer and any successor of the
Employer, by merger or otherwise, and shall inure to the benefit of and be
enforceable by the Employer’s Covered Employees.
     4.10 Taxes. The Employer or its successor may withhold from any amounts
payable to a Covered Employee under the Plan such federal, state or local taxes
as shall be required to be withheld pursuant to any applicable law or
regulation.
     4.11 Governing Law. The Plan shall be interpreted and construed in
accordance with the laws of the State of Louisiana without regard to conflict of
laws principles, except to the extent preempted by federal law.
     4.12 Section 409A. Notwithstanding anything in this Plan to the contrary,
if on the date of the Covered Employee’s separation from service the Covered
Employee is a “specified employee,” as defined in Section 409A of the Code, then
all or such portion of any severance payments, benefits, or reimbursements under
this Agreement that would be subject to the additional tax provided by
Section 409A(a)(1)(B) of the Code if not delayed as required by Section
409A(a)(2)(B)(i) of the Code shall be delayed until the first day of the seventh
month following his separation from service date (or, if earlier, the Covered
Employee’s date of death) and shall be paid as a lump sum (without interest) on
such date. No payment shall be made under this Plan prior to the date the
Covered Employee incurs a “separation from service,” within the meaning of
Section 409A of the Internal Revenue Code and the regulations thereunder.

-11-



--------------------------------------------------------------------------------



 



     EXECUTED this December 7, 2007.
STONE ENERGY CORPORATION
By: /s/ David H. Welch                                                       
Name: David H. Welch
Title: President and Chief Executive Officer

-12-